Citation Nr: 0630244	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, now 
rated 20 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
Type 2.

3.  Entitlement to service connection for cardiovascular 
renal disease (including arteriosclerotic heart disease, 
aggravation of a congenital heart anomaly, and congestive 
heart failure).

4.  Entitlement to service connection for loss of vision in 
the right eye.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).

6.  Entitlement to an effective date earlier than May 24, 
2002, for the award of compensation benefits.

7.  Whether the appeal of the May 2004 RO decision that 
denied service connection for hearing loss is timely.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision that awarded service 
connection and a noncompensable rating for hepatitis C.  In 
July 2003, the RO increased the rating for hepatitis C to 20 
percent, effective May 24, 2002.

The claims for service connection for cardiovascular renal 
disease (including arteriosclerotic heart disease, 
aggravation of a congenital heart anomaly, and congestive 
heart failure); for service connection for loss of vision in 
the right eye; for service connection for Type 2 diabetes 
mellitus; for a TDIU rating; for an effective date earlier 
than May 24, 2002, for the award of compensation benefits; 
and whether the appeal of the May 2004 RO decision that 
denied service connection for hearing loss is timely are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

The Board also notes that the veteran has also raised claims 
for service connection for multi-infarct dementia and for 
respiratory disorders, including chronic obstructive 
pulmonary disease (COPD).  Since the RO has not yet 
adjudicated these issues, the board will refer these claims 
to the RO for its consideration in the first instance, as 
appropriate.


FINDINGS OF FACT

The veteran's hepatitis C produces daily fatigue and malaise, 
but no appreciable weight loss or incapacitating episodes 
that require bed rest or treatment by a doctor.


CONCLUSION OF LAW

The criteria for an increased rating for hepatitis C (rated 
20 percent) are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in May 2003 and a 
statement of the case in February 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a May 2004 statement of 
the case).  

The veteran essentially contends that he should receive a 
higher rating for his service-connected hepatitis C, which 
has been rated 20 percent disabling since the effective date 
of service connection (May 24, 2002).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran's appeal arises from the original award of 
service connection.  He has continuously pursued his appeal 
of the rating assigned ever since this initial award of 
service connection and the accompanying 20 percent rating.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the veteran timely appealed the rating initially 
assigned for hepatitis C on the original grant of service 
connection, the Board must consider entitlement to "staged 
ratings" for different degrees of disability since the 
original grant of service connection.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The veteran's hepatitis C is now rated 20 percent.  A 40 
percent rating is warranted when there are daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) that lost in total for at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating is warranted when 
there are daily fatigue, malaise, and anorexia with 
substantial weight loss (or other indication of malnutrition) 
and hepatomegaly or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) that last in total 
for at least six weeks, during the past twelve-month period, 
but not occurring constantly.  A 100 percent rating requires 
near constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, DC 7354.  

For purposes of DC 7354, an "incapacitating episode" means 
a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114, 
DC 7354, Note 2.  

Laboratory tests from February 1996 include positive 
hepatitis C and RIBA results.  

VA outpatient medical records from 2000 to 2004 indicate that 
the veteran has daily fatigue, as well as numerous medical 
conditions such as congestive heart failure, type 2 diabetes 
mellitus, and discoid lupus erythematosus.  He was on a 
diabetic dietary restriction due to his diabetes.  He denied 
weight loss on several occasions.  Indeed, periodically, VA 
progress notes indicate that the veteran had no complaints, 
including reports of "feeling good everyday" in January 
2002.  However, he has had ongoing problems that primarily 
involve his diabetes and cardiovascular problems, including 
several surgical procedures.  

In July 2001, it was noted that the veteran had previously 
had a positive hepatitis C test in 1996 but that his liver 
function tests conducted at that time were normal.  
Additional testing revealed no splenomegaly, hepatic masses 
or ductal dilatation.  An abdominal ultrasound examination in 
August 2001 was normal.  An August 2001 primary care progress 
note also indicated that the veteran's elevated liver 
function tests had been normal since May 2001.  A December 
2001 hepatology clinic note indicated that the veteran had 
chronic persistent hepatitis based on liver biopsy.    

A September 2002 VA neuropsychological evaluation noted that 
the veteran had a history of hepatitis C.  The examiner also 
stated that the veteran had had elevated liver function 
studies from 1993 to 1997, but that his more recent studies 
had been within normal limits.  

In addition, VA medical records from October 2002 indicated 
that because of his hepatitis C, the veteran could not 
receive oral antifungal medications to treat tinea manum and 
pedis or scarring of his scalp and ears related to his 
discoid lupus.  Also because of his hepatitis C, he was not a 
good candidate for metformin to treat his diabetes, according 
to a August 2001 and April 2003 progress notes.  

On an October 2003 VA examination, the veteran stated that he 
had fatigue and decreased stamina.  As a pastor, after 30 
minutes, he would become tired of delivering sermons.  He was 
an early riser, but he became tired by mid-day. His wife 
stated that the veteran would go to sleep from nine or ten at 
night until eight in the morning and that he would nap for an 
hour after breakfast.  He reported difficulties with fishing 
and golfing.  He complained of malaise, nausea, and migratory 
joint pains.  He denied vomiting, hematemesis, jaundice, 
abdominal pain, right upper quadrant pain, and weight loss.  
His appetite had been good, and his weight had remained 
stable.  He had daily bowel movements without constipation or 
diarrhea.  There was no rectal bleeding or melena.  
Examination of the abdomen revealed no hepatomegaly or 
splenomegaly.  The diagnosis was hepatitis C with complaints 
as noted by the veteran.  

According to a March 2004 VA examination, the veteran's liver 
function studies had remained fairly stable and he was "not 
having any symptoms due to his hepatitis C."  The examiner 
discussed various other conditions that the veteran contended 
were symptoms of hepatitis C residuals (such as diabetes 
mellitus, heart disease, discoid lupus, and arthralgias 
related to degenerative knee arthritis), but he specifically 
stated that the claimed symptoms were not related to 
hepatitis C.

All of these clinical findings and contemporaneous reports of 
the veteran's symptoms demonstrate that the veteran may have 
had some symptoms that are directly related to his service-
connected hepatitis C, such as malaise.  However, it also 
appears that most of those symptoms may in fact be related to 
other disabilities that are not service-connected as 
residuals of the veteran's hepatitis C, such as diabetes 
mellitus and cardiovascular problems (including congestive 
heart failure).  But even assuming that the symptoms of 
fatigue are solely related to hepatitis C, his hepatitis C 
still has not presented with minor weight loss, or 
hepatomegaly, or incapacitating episodes lasting between four 
and six weeks in any previous 12-month period.  These 
symptoms are prerequisites for the next higher rating 
possible under DC 7354.
 
The veteran contends that he should be awarded a 60 percent 
rating for hepatitis C because of positive hepatitis C 
findings, the offer of Interferon for treatment in 1990, the 
probable development of cirrhosis, cancer, or the need for 
liver transplantation, and the insidious effects of hepatitis  
on various other body systems, such as the cardiovascular 
system.  The Board notes that the veteran has in fact filed 
claims for service connection for various other disorders 
that he contends are a result of his hepatitis C.  Indeed, DC 
7354 indicates that sequelae, such as cirrhosis or malignancy 
of the liver, should be rated under the appropriate 
diagnostic code, as long as the same symptoms that support an 
evaluation specifically under DC 7354 are not also used to 
support a separate evaluation under any other appropriate 
diagnostic code for sequelae.  38 C.F.R. § 4.114, DC 7354, 
Note 1; see 38 C.F.R. § 4.14 (2005) (rule against pyramiding 
or duplication of benefits).  However, the Board notes that a 
March 2004 VA examination and an April 2004 addendum to that 
examination specifically found that that the veteran's 
diabetes, heart disease, discoid lupus, and arthralgias are 
not related to his hepatitis C.  The Board also cautions that 
the present decision involves only the criteria under DC 
7354.  The issue of separate sequelae involving various other 
body systems is the subject of the REMAND part of this 
decision.  

In sum, the weight of the evidence demonstrates that the 
veteran's hepatitis C has been no more than 20 percent 
disabling under the criteria of DC 7354 at all times since 
the effective date of service connection in May 2002.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating for hepatitis C is denied.


REMAND

In the course of reviewing the veteran's claims folder, the 
Board has determined that the veteran has appealed several 
additional issues.  Previously, these issues had not been 
certified for appeal by the RO.  In light of the passage of 
time and the procedural complexity of this case, the Board 
will remand several of these additional issues for issuance 
of the appropriate statements of the case.

In May 2004, the RO issued a rating decision that denied 
service connection for hearing loss, for hypertension 
aggravated by hepatitis C, for cardiovascular renal disease 
due to hepatitis C through diabetes mellitus, for 
degenerative arthritis in the knees (claimed as arthralgia), 
for loss of vision in the right eye due to hepatitis C 
through diabetes mellitus, for arteriosclerotic heart disease 
(claimed as congenital and cardiovascular disease) due to 
hepatitis C or aggravated by hepatitis C, and for Type 2 
diabetes mellitus.  The RO also denied special monthly 
compensation based on the need for aid and attendance or by 
reason of being housebound and a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU rating).  The RO also denied a 
claim for an effective date earlier than May 24, 2002, for 
compensation or pension benefits.  The RO notified the 
veteran of this decision on May 10, 2004.  

Prior to the issuance and notification of this rating 
decision, on May 5, 2004, the veteran had submitted a letter 
pertaining to a May 2004 supplemental statement of the case.  
In this May 2004 letter, the veteran indicated that he was 
"in agreement with your decision regarding coronary artery 
disease.  My claim was for cardiovascular disease."  

In a May 14, 2004, letter, the veteran indicated that he was 
seeking special monthly compensation based on the need for 
aid and attendance as well as service connection for diabetes 
mellitus, for blindness in the right eye, for multi-infarct 
dementia, and for a cardiological condition (including 
congestive heart failure, the implantation of two stents, and 
an anomalous heart condition with two missing heart 
conduits).  

In June 2004 correspondence, the veteran again indicated that 
he sought service connection for diabetes mellitus, for 
"anomalous, congenital, previously undiagnosed coronary 
arteries aggravated by the insidious effects of the HCV 
virus," for multi-infarct dementia, and for loss of vision 
in the right eye.  He also argued that he should be rated as 
100 percent "permanent and total" disabled.  

In August 2005, the veteran indicated that he wished to 
appeal claims involving service connection for coronary 
artery disease and arteriosclerosis, for cardiovascular 
disease including arteriosclerosis, for multi-infarct 
dementia and loss of vision of the right eye, for hearing 
loss due to a "busted eardrum," and for chronic obstructive 
pulmonary disease (COPD).  He also indicated that he wished 
to appeal the claim for a TDIU rating and for an earlier 
effective date for compensation benefits.  

The record indicates that the veteran filed a timely notice 
of disagreement (that is, within one year of the May 2004 
notification) with respect to the claim for a TDIU rating; 
the claim for an effective date earlier than May 24, 2002, 
for the award of compensation benefits; and the claims for 
service connection for a cardiovascular renal disease 
(including arteriosclerotic heart disease, aggravation of a 
congenital heart anomaly, and congestive heart failure), for 
loss of vision in the right eye due to hepatitis C through 
diabetes mellitus, and for Type 2 diabetes mellitus.  As no 
statement of the case appears to have been issued, the Board 
must remand the case to the RO for appropriate action so that 
the veteran may have the opportunity to complete an appeal as 
to these issues, if he so desires.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2005); see Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran has also indicated that he wishes to pursue an 
appeal of the RO's May 2004 denial of service connection for 
hearing loss.  However, it appears that the first 
disagreement by the veteran with regard to the RO's May 2004 
decision on this issue was in August 2005.  This is more than 
one year after the RO's May 2004 notification to the veteran 
of its decision on this issue.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2005).  Therefore, it appears that 
this is appeal is untimely, and the Board will remand the 
issue of the timeliness of the appeal of the RO's May 2004 
denial of service connection for hearing loss.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with 
regard to the May 2004 RO rating 
decision that denied service connection 
for cardiovascular renal disease 
(including arteriosclerotic heart 
disease, aggravation of a congenital 
heart anomaly, and congestive heart 
failure), for loss of vision in the 
right eye, and for Type 2 diabetes 
mellitus; that denied a claim for a TDIU 
rating; and that denied an effective 
date earlier than May 24, 2002, for the 
award of compensation benefits.  Advise 
the veteran and his representative of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005).  Inform the veteran 
that he must file a substantive appeal 
within the appropriate period of time in 
order to perfect his appeal of these 
issues.  Thereafter, return the case to 
the Board for its review only if an 
appeal is perfected.

2.  Also, adjudicate the issue of 
whether the veteran's appeal of the May 
2004 RO rating decision denying service 
connection for hearing loss is timely.  
Advise the veteran that if the decision 
on the timeliness of the appeal of that 
specific issue is adverse to him, he 
must file a notice of disagreement and, 
after issuance of the appropriate 
statement of the case, a substantive 
appeal within the appropriate period of 
time.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2005).  Then, return the 
case to the Board for its review only if 
an appeal is perfected.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


